384 Mich. 584 (1971)
184 N.W.2d 917
PEOPLE
v.
SEELEY
No. 41 January Term 1971, Docket No. 52,947.
Supreme Court of Michigan.
Decided April 5, 1971.
*585 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, and Irving B. Feldman and Bernard Rosner, Assistant Attorneys General, for the people.
Joseph W. Louisell and Neil H. Fink, for defendant.
BLACK, J.
The people as appellant and the defendant as appellee have agreed that the people's stated question, once it is answered, will be controlling. The question:
"Does the Common Pleas Court for the City of Detroit have concurrent jurisdiction with the Recorder's Court for the City of Detroit to conduct a preliminary examination where the offense charged is alleged to have been committed in the City of Detroit?"
Relying upon the reasoning submitted and the conclusion reached in People v. Ewald (1942), 302 Mich. 31, Division 1 responded with a negative answer (People v. Seeley [1970], 24 Mich. App. 539). The conclusion reads (pp 546, 547):
"We therefore rule, on the basis of the recorder's court act, as it has been interpreted in the Ewald case, supra, that the Common Pleas Court for the City of Detroit did not have jurisdiction to conduct a preliminary examination in this criminal case. We further rule that the warrant issued by the *586 circuit court grand juror was a valid warrant, is still alive, and, although arriving in the Recorder's Court for the City of Detroit by a circuitous route through the common pleas court, rather than directly from the clerk of the circuit court, it should be disposed of as provided by law, i.e., a preliminary examination should be held in recorder's court, along with such further proceedings as may be required."
Since CL 1929, § 16301 as viewed and applied in Ewald has since remained unchanged (see MCLA § 726.12), and since no good reason has been urged upon us for a pertinently new construction of that section, I think we should reapply Ewald.
The Attorney General's position here is not so much an appeal to the question of legislative intent as it is for current relief from the consequences of continued application of Ewald. In his application for leave to appeal to this Court he insisted that if the view of Division 1 "is not reversed the Recorder's Court will again become over-burdened and as a direct result thereof the following harm will occur:" whereupon he specified that the constitutional right of the accused and the statutory right of the people to a speedy trial "will be materially impaired"; that the state "will have to expend large sums of money by requesting retired judges to return to service and by sending other judges to Detroit to alleviate the logjam" and, finally, that the appellate decision is clearly erroneous "in that it violates the premise that there is but one court of justice in Michigan."
Then in broad but unsupported sum the Attorney General alleges that the decision of Division 1 "is contrary to the legislative intent and direction which is clearly and unambiguously set forth in the Code *587 of Criminal Procedure and upheld by the Supreme Court."
I am content with Division 1's view and application of Ewald and therefore vote to affirm.
T.M. KAVANAGH, C.J., and ADAMS, T.E. BRENNAN, T.G. KAVANAGH, SWAINSON, and WILLIAMS, JJ., concurred with BLACK, J.